Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is response to Applicants’ amendments and arguments dated 03/11/2022.  Claims 3, 8, and 13 have been cancelled.  Claims 21-23 have been added.  Hence, claims 1-2, 4-7, 9-12, and 14-23 are currently pending, of which claims 1 and 11 are independent.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 4-7, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0248299 (“Chemel”) in view of U.S. Patent Application Publication No. 2015/0023602 (“Wnuk”).
Regarding claim 1, CHEMEL teaches a method of generating a lighting design for a venue (FIGs. 1-3 showing features of a framework that enable a user to design/develop lighting programming using a “light system composer” such that a “light system engine” then uses the composer product to generate control signals for controlling “lighting units” and/or other systems, see e.g. [0010]-[0012], [0164], [0180], [0197], and [0210] for some useful context that helps clarify the general inventive framework, and see [0007] and [0252] for additional context that explains how the lighting systems that are programmed and controlled in this manner may be those operative in stage, theater, concert, and studio environments for example (i.e., “venue” as recited)), the method comprising:
receiving, with an electronic processor, … data based on an … object in the venue and displaying, using the electronic processor, a representation of the … object in an interactive lighting environment ([0180] discussing how a user of a virtual/design environment (corresponding to the recited “interactive lighting environment”) may design a lighting effect for a corresponding real space, and particularly the virtual environment features a “polygon” that corresponds to “a real world object” in the corresponding real space (i.e., “object in the venue” as recited), and the paragraph teaches how the engagement of the lighting effect with the polygon/real world object can be configured by the user via the virtual environment’s functionality (e.g., by way of a color palette selection or the like), and receiving step, as recited), and the Examiner adds that the polygon which is a virtual proxy for a real world object is clearly represented in the virtual/design environment and therefore subject to a displaying step, as recited);
receiving, with the electronic processor, a user input in the interactive lighting environment in which the representation is displayed to change lighting data that controls virtual lighting represented in the interactive lighting environment ([0180], as referenced just above, discusses for example how the appearance of the polygon as subject to the lighting effect is clearly defined by the virtual/design environment user via some selection/input step, but on a less granular level the objective of this virtual/design environment is that the user can define and parameterize light operation (see, e.g., [0164], [0180], [0185], and [0197] for examples)), the virtual lighting simulating lighting fixtures mounted in one or more virtual locations ([0175] discussing how the virtual/design environment may include “representations of lights … presented in the interface”, which corresponds to real/actual lights in the real space (see also [0187]));
altering, using the electronic processor, the virtual lighting represented in the interactive lighting environment based on the user input, thereby altering a display of the representation due to interaction with the virtual lighting (as referenced above: the objective of this virtual/design environment is that the user can define and parameterize light operation (see, e.g., [0164], [0180], [0185], and [0197] for examples)); and
storing in a memory, using the electronic processor, a command string based on the user input received in the interactive lighting environment to change lighting data (per [0009], “an XML file” is generated to express a lighting show containing stored effects, e.g. pre-determined/pre-defined or feasibly created by the user’s mouse input via the “composer” aspect, along with time and position storing, e.g. such that once selected by the user it can then be transmitted to the controller/LUC).

As discussed above, Chemel contemplates lighting design and design implementation using its multi-part framework featuring a composer, an engine, and various controllable and addressable lighting units situated across a network.  As mentioned by the Examiner just above in regard to Applicants’ recitation of “venue”, Chemel contemplates that this sort of lighting effects work/product may be explicitly provided for a stage, a theater, a concert, and so on.  That is to say, a performance involving performers and on-stage objects is to be lit.  While Chemel’s [0180] and [0210] provide concrete discussions of real world objects that are included in the art’s virtual/design environment, e.g. people or objects that may be on the aforementioned stages the Examiner posits, and these portions of the reference do not explicitly characterize those objects as moving.  More critically in view of the recent amendments, Chemel is silent as to scan data to product/generate wireframe elements.  In view of the discussion per Chemel here, the Examiner believes that Chemel alone cannot be read to teach the further limiting aspects of:
receiving, with an electronic processor, scan data based on a video of a detected object
processing, using the electronic processor, the scan data, thereby producing three-dimensional wire frame elements; and 
displaying, using the electronic processor, the three-dimensional wire frame elements as a moving virtualized body representing the detected object in an interactive lighting environment; and 
… altering a display of the virtualized body, as the virtualized body moves relative the one or more virtual locations, due to interaction with the virtual lighting.

Rather, the Examiner relies upon WNUK to teach what Chemel may otherwise lack per the bulleted items listed just above, see e.g. Wnuk’s FIGs. 1-2 showing how a scene of real images/objects can be scanned, per [0041]-[0047] and [0079] (with [0068] teaching that a video camera may be used), to generate “a digital representation” per [0048] and/or [0068], which may be a wireframe model per [0068] (and where a wireframe as taught is a 3D presentation of a real world object, and even a moving object per the example of a person’s gait per [0067]), which the Examiner equates with the “three-dimensional wire frame elements as a moving virtualized body” that represents a “detected object”, and further for the modeling context contemplated per Wnuk it is understood that the models can be subjected to “virtual environment parameters” per [0082] that are inclusive of simulated/virtual light conditions and/or lighting, and feasibly the model as generated can be displayed per [0080]’s “modeling agent” (as also shown in FIG. 2 via element 220) or be well-incorporated into a display aspect of Chemel for example, see e.g. Chemel’s “playback tool” 414 per its FIG. 4 and [0173].
Chemel and Wnuk both relate to frameworks that feature some photo/image/video capture mechanism that is leveraged to generate a simulated/virtual product for which programmable virtual/simulated lighting effects can be applied.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before 

Regarding claim 2, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the altering of the virtual lighting represented in the interactive lighting environment based on the user input includes changing a brightness of the lighting, changing a color of the lighting (Chemel’s [0133] discussion of how a variety of colors are available for selection and configuration, and also [0180] how a particular light color can be changed situationally, e.g. when a moving light effect encounters an object), changing a shape of the lighting, changing projected images, changing projected video, changing special effects (Chemel’s [0009] teaching the selection of an effect from many different types of effects, and see also [0169]), changing a strobe, and/or changing a position, direction, or movement of a light beam in the interactive lighting environment (Chemel’s [0174] discussing how position and time of a lighting effect or a light operation can be defined for a lighting configuration, and also [0193] discussing the defining of lighting effects in terms of motion and direction).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the command string includes timing data for at least one lighting fixture at the venue (Chemel’s [0174] discussing how the configuration file, e.g. which the Examiner equates with the recited “command string” or at least includes information that is equivalent to a command string, may include a time element to define 

Regarding claim 5, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations for controlling at least one lighting fixture at the venue based on the command string (Chemel’s [0174] as discussed just above, where coordinates/positions prescribed by the command string are mapped to illuminating certain areas in the real space using corresponding real world lighting elements/fixtures).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the interactive lighting environment is superimposed on a video of the venue (Chemel’s FIG. 6 is explicitly a visual three-dimensional representation of a real world environment/space that is to be subject to programmed illumination, e.g. as discussed in relation to claim 1 for example, and where the Examiner’s combination would incorporate the video sourcing aspect of Wnuk mentioned in relation to claim 1 such that light aspects per Chemel (the simulation thereof) may be applied to the sourced image/video of the real world environment/space as Wnuk contemplates, e.g. so that a user will have a more realistic understanding of how the lighting effects are applied to real world objects and people in the space).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations for detecting the detected object in the venue with at least one camera (Chemel teaches the use of a camera to obtain 

Regarding claim 9, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the scan data is based on a position of the detected object relative to a reference point at the venue (Chemel’s [0203] discussing how “a reference point” is determined in the real/physical world/environment (e.g., stages of various kinds as previously discussed, equivalent to the recited “venue”), and the determination of coordinates and the like are relative to this reference point as mentioned, and feasibly Wnuk’s scanning aspects can account for positional information as discussed per Wnuk’s [0069], e.g. “distance from a camera” and/or “coordinates in 3D space” which are necessarily in reference to a coordinate system anchor point/position that is fixed).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Chemel in view of Wnuk teach the method of claim 9, as discussed above.  The aforementioned references further teach the additional limitations for detecting the position of the detected object in the venue using a sensor (Chemel’s [0210] clarifies that a real world object can be represented in the virtual environment in this way based on data obtained from either a sensor or input device).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, the claim is not identical but is similar to that discussed above per claim 1.  In a different regard, claim 11 recites the display for a virtualized body as a moving representation … the virtualized body having a different appearance from the detected object.  As discussed per claim 1, Wnuk’s wireframe model reads on the virtualized body as a moving representation, and intuitively where the wireframe model that results from scene scanning (as discussed per claim 1) would have a different appearance as the modeled object in its real world appearance, because a wireframe model is not generally understood to be photorealistic for example and thereby have the “same” appearance as what it is modelling.

Regarding claim 12, the claim includes the same or similar limitations as discussed above in relation to claim 2, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as discussed above in relation to claim 4, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as discussed above in relation to claim 5, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as discussed above in relation to claims 6 and 9, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as discussed above in relation to claim 7, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as discussed above in relation to claim 8, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as discussed above in relation to claim 9, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as discussed above in relation to claim 10, and is therefore rejected under the same rationale.

Regarding claim 21, Chemel in view of Wnuk teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the virtualized body appears different from the detected object (Wnuk’s wireframe model as discussed per claim 1 would have a different appearance as the modeled object in its real world appearance, because a wireframe model is not generally understood to be photorealistic for example and thereby have the “same” appearance as what it is modelling).  The motivation for combining the references is as discussed above in relation to claim 1.


7.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel in view of Wnuk and further in view of U.S. Patent Application Publication No. 2018/0174347 (“Chaney”).
Regarding claim 22, Chemel in view of Wnuk teach the method of claim 21, as discussed above.  The aforementioned references do not teach the further limitation wherein the virtualized body includes virtual clothing different from clothing worn by the detected object.  At best, Wnuk teaches that a person may be the modelled object per [0067].  Rather, the Examiner relies upon CHANEY to teach what Chemel and Wnuk may otherwise lack, see e.g. Chaney’s framework teaching the wireframe modeling of a real person for example per [0026]-[0027] and [0058], and where per [0031] it is taught that the model may be accessorized with virtual clothing.
Chemel and Wnuk both relate to frameworks that feature some photo/image/video capture mechanism that is leveraged to generate a simulated/virtual product.  Chaney is similarly directed.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chaney’s clothing aspect into Wnuk’s wireframe model feature for the purposes of Chemel’s framework, with a reasonable expectation of success, such that a modelled person per the cited references can be dressed for a production/stage/play type event as Chemel contemplates in a simulated way that saves time and effort for a real person who is captured per the tracking and modeling but may otherwise be absent, e.g. much in the way an avatar per Chaney is a stand-in.

Regarding claim 23, the claim includes the same or similar limitations as discussed above in relation to claim 22, and is therefore rejected under the same rationale.


Response to Arguments
8.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein and as necessitated by the amendments.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2015/0016712 (“Rhoads”)
US 2018/0295419 (“Thielen”)
US 2018/0047207 (“Eskander”)
US 2011/0137753 (“Moehrle”)
US 2016/0012640 (“Abraham”)
US 2002/0122042 (“Bates”)
US 2016/0171127 (“Gannon”)
US 2014/0192087 (“Frost”)
US 2009/0215533 (“Zalewski”)
US 2015/0294492 (“Koch”)
US 2009/0237564 (“Kikinis”)
US 10140754 (“Voris”)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174